Citation Nr: 0013711	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, on appeal from the initial grant of service connection.

2.  Entitlement to service connection for squamous cell 
carcinoma of the left true vocal cord, claimed as throat 
cancer secondary to Agent Orange exposure.

3.  Entitlement to service connection for tinea versicolor, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from May 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 1997 and 
March 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama.  The RO 
certified as on appeal to the Board an additional issue of 
entitlement to an earlier effective date for service 
connection for PTSD.  The appellant did not address that 
issue in his substantive appeal.  As he did not perfect an 
appeal of that issue, that claim is not before the Board.  38 
C.F.R. § 20.202 (1999).

A video conference hearing was held in February 2000 before 
the undersigned, who is the Board member who will decide this 
claim and was who designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  
A transcript of the hearing has been included in the claims 
folder for review.

Additional development is warranted prior to appellate 
consideration of the veteran's claims.  The veteran has 
reported that he received treatment for various maladies at 
the Northeast Alabama Regional Medical Center in Anniston.  
He has also indicated that he was "medically retired" from 
the Civil Service as a result of his PTSD.  A review of the 
claims folder indicates that the medical records from this 
medical center and the retirement documents have not been 
obtained.  They may be relevant to the claims now before the 
Board, and remand is warranted to attempt to obtain them.  
Therefore, the claim is remanded for the purposes of 
obtaining all of the veteran's medical and Civil Service 
retirement records.

Furthermore, the veteran provided releases for the medical 
records of Jeff M. Trupp, M.D., and Blane Bateman, D.O., in 
February 1998.  It does not appear that the RO requested 
these treatment records.  The authorizations for release of 
records are now invalid because of the lapse of time, and the 
veteran should be asked to provide new releases so those 
treatment records may be obtained.  The veteran has submitted 
copies of three pathology reports from Northeast Alabama 
Regional Medical Center.  The pathology report for May 13, 
1997, indicates a diagnosis of squamous cell carcinoma, 
moderately well differentiated, from a left posterior true 
vocal cord biopsy.  The RO should request complete and 
legible copies of all of the veteran's treatment records from 
Northeast Alabama Regional Medical Center.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to provide an 
appropriate release for his employment 
medical records and his medical 
retirement records.  Request the records 
from the employer.  If the request for 
such records is unsuccessful, notify the 
veteran and his representative so that he 
may present the records himself, in 
keeping with his ultimate responsibility 
to present evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1999).
All obtained records should be included 
in the claims folder, and if no records 
are available, it should be so noted in 
the record.

2.  Ask the veteran to provide releases 
for his treatment records from Northeast 
Alabama Regional Medical Center in 
Anniston; Dr. Jeff M. Trupp; Dr. Blane 
Bateman; and any other private care 
provider who may have provided treatment 
for any condition in issue.  Thereafter, 
request the veteran's complete treatment 
records from each of the care providers.  
Of particular interest are the clinical 
and diagnostic records (including 
progress notes, special studies, 
laboratory tests, and technician's 
reports) relating to squamous cell 
carcinoma of the vocal cord, tinea 
versicolor, and PTSD.  The veteran's 
actual clinical and treatment records are 
important.  If any request for private 
treatment records is unsuccessful, notify 
the veteran and his representative so 
that he may obtain the records himself 
and present them in connection with his 
claim.

3.  Request the veteran's discharge 
summary for his VA hospitalization in 
February 1997.  Request and associate 
with the claims file all VA outpatient 
treatment records, clinical records, and 
hospitalization records from February 
1998 to the present.  

4.  Upon completion of the above-
requested development, readjudicate the 
appellant's claims.  Consideration should 
be given to whether the veteran's 
squamous cell carcinoma of the left 
posterior true vocal cord may be 
classified as a cancer of the larynx 
under 38 C.F.R. § 3.309(e), and, if so, 
whether it became manifest to a degree of 
10 percent within 30 years of the 
veteran's last date of service in 
Vietnam.  If medical opinion is required 
with respect to that issue, it should be 
obtained prior to adjudication of the 
claim.  If any issue on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case and allow an appropriate 
period for response.

Thereafter, the claim should be returned to the Board for 
further consideration, following appropriate appellate 
procedures.

The appellant is hereby given notice that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to obtain 
additional clarifying evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


